Slip Op. 05-55

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
FORMER EMPLOYEES OF WEST SIDE           :
STITCHING, INC and WYOMING WOOD         :
PRODUCTS, INC.                          :
                                        :
               Plaintiffs,              :
                                        :       Court No. 04-00410
               v.                       :
                                        :
UNITED STATES SECRETARY                 :
OF LABOR,                               :
                                        :
               Defendant,               :
________________________________________:

                             JUDGMENT

     On March 30, 2004, a petition for trade adjustment assistance
(“TAA”) benefits was filed jointly by the respective presidents of
West Side Stitching, Inc. and Wyoming Wood Products, Inc.
(collectively “plaintiffs”) on behalf of the companies’ former
employees. Plaintiffs filed a summons and complaint with the court
appearing pro se. On October 6, 2004, the Court granted the United
States Department of Labor’s (“Labor”) Consent Motion for Voluntary
Remand. On December 9, 2004, Labor filed with the Court: (1) the
Public and Confidential Administrative Records; (2) Notice of
Negative Determination on Remand (“Negative Remand Determination
I”), TA-W-54, 635 (Dep’t Labor Dec. 2, 2004); and (3) Notice of
Negative Determination on Remand (“Negative Remand Determination
II”), TA-W-54, 636 (Dep’t Labor Dec. 2, 2004).

     In both determinations, Labor found that plaintiffs had been
involved in the production of motion furniture. Labor also found
that there was an increase in the importation of lift mechanisms.
Labor, however, concluded that the imported lift mechanism used in
the production of motion furniture is not a product like or
directly competitive with the motion furniture formerly produced by
plaintiffs. See Negative Remand Determination I. Consequently,
Labor determined that Former Employees of Westside Stitching, Inc.
were not eligible to receive trade adjustment assistance (“TAA”)
benefits.     Moreover, Labor concluded in Negative Remand
Determination II that Former Employees of Wyoming Wood Products,
Inc., who had filed as an adversely affected secondary group, were
also not eligible for TAA benefits.         Labor noted that for
secondarily trade-affected workers to be eligible for TAA benefits,
such workers must be employed by a company that produces or
supplies component parts for articles that were the basis for
certification of a group of primarily trade-affected workers.
Here, the primarily trade-affected workers were not certified for
TAA benefits and, therefore, the secondary workers were also deemed
ineligible. See id.

     Plaintiffs did not file comments to the remand determination.
On March 23, 2005, the Court issued an order directing plaintiffs
to show cause why this action should not be dismissed. Plaintiffs
did not respond to the Court’s Order.

     Plaintiffs have appeared before the Court pro se and as
representatives of workers who may be eligible for TAA benefits.
It is unclear whether such workers are even aware of the
availability of TAA benefits or that a TAA petition has been filed
on their behalf. It is also unclear, at this point, whether those
workers are aware of their legal rights or the procedural
obligations attached to moving forward with preserving such rights.

     In the interest of protecting the substantive rights of the
former employees of West Side Stitching, Inc. and Wyoming Wood
Products, Inc., and because plaintiffs have failed to show cause
why this action should not be dismissed, it is hereby

     ORDERED that pursuant to USCIT R. 41(b)(3) & (5) this case is
dismissed for lack of prosecution without prejudice.




                                      /s/ Nicholas Tsoucalas
                                           NICHOLAS TSOUCALAS
                                              SENIOR JUDGE


Dated:    May 6, 2005
          New York, New York